             Case MDL No. 2898 Document 58 Filed 07/29/19 Page 1 of 4



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: HYUNDAI AND KIA GDI ENGINE
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                                          MDL No. 2898


                                ORDER DENYING TRANSFER


        Before the Panel:* Plaintiffs in the Northern District of California Musgrave action move
under 28 U.S.C. § 1407 to centralize pretrial proceedings in the actions listed on Schedule A in the
Central District of California. This litigation consists of ten putative class actions, seven of which
are pending in the Central District of California. The other three actions are pending in the Northern
District of California, the Middle District of Florida, and the Western District of Washington. In
addition, the parties have informed the Panel of two related actions pending in the Central and
Northern Districts of California. All responding parties—plaintiffs in five consolidated actions in
the Central District of California, plaintiffs in the Western District of Washington Short action, and
defendants—oppose centralization.1 The Short plaintiffs alternatively support the Central District
of California as the transferee district, but request the Panel instruct the transferee court to place
Short on a separate track for discovery and pretrial motion practice.

         On the basis of the papers filed and the hearing held, we conclude that centralization will not
serve the convenience of the parties and witnesses or further the just and efficient conduct of this
litigation. These actions share some factual issues arising from allegations that manufacturing or
design defects in certain Hyundai and Kia vehicles equipped with gas direct injection (GDI) engines
may cause those engines to seize, fail, and potentially catch fire. The eight related actions pending
in the Central District of California, though, have all been assigned to the same judge, and five have
been consolidated. Only four actions are pending outside the Central District of California, two of




       *
          Judges Sarah S. Vance and R. David Proctor took no part in the decision of this matter.
Additionally, one or more Panel members who could be members of the putative classes in this
litigation have renounced their participation in these classes and have participated in this decision.
       1
          Plaintiffs in the Central District of California Chieco action and the Middle District of
Florida Adams action did not respond to the motion, but each filed a Notice of Waiver of Oral
Argument that stated a position on the motion. Plaintiffs in Chieco support the motion, while
plaintiffs in Adams oppose it, alternatively suggesting the Middle District of Florida as the transferee
district.
             Case MDL No. 2898 Document 58 Filed 07/29/19 Page 2 of 4



                                                  -2-

which involve notably different factual allegations regarding the alleged defects.2 Where only a
minimal number of actions are involved, the proponent of centralization bears a heavier burden to
demonstrate that centralization is appropriate. See In re Transocean Ltd. Sec. Litig. (No. II), 753 F.
Supp. 2d 1373, 1374 (J.P.M.L. 2010). Movants have not met that burden here.

        In addition, the parties in the consolidated actions pending in the Central District of
California have informed the Panel that they have reached a settlement-in-principle that will resolve
the claims as to vehicles equipped with the Theta II engine, which constitute the majority of vehicles
and models at issue in the actions. The parties anticipate moving for preliminary approval of the
proposed class settlement shortly. Movants argue that centralization is necessary to protect the
interests of the class members with respect to the proposed settlement. Movants, though, may file
objections in the Central District of California if and when the parties there move for court approval
of the proposed class settlement. See In re Wells Fargo Fraudulent Account Opening Litig., 282 F.
Supp. 3d 1360, 1361 (J.P.M.L. 2017) (denying centralization, in part, because the parties would have
the opportunity to object to the adequacy of the proposed settlement).3 Centralization at this time
is premature and could delay the class-wide settlement with little or no benefit to the parties or
putative class members. See In re Patriot Nat’l, Inc., Sec. Litig., 349 F. Supp. 3d 1379, 1380
(J.P.M.L. 2018) (declining to centralize actions where a settlement-in-principle had been reached).




        2
           Plaintiffs in most of the actions allege that a manufacturing defect in defendants’ Theta II
2.0 liter and 2.4 liter GDI engines restricts oil flow through the connecting rod bearings to other parts
of the engine, which eventually results in an engine stall and failure. Plaintiffs in the Northern
District of California Musgrave action allege that defendants failed to ensure the use of new parts
every time a component of a GDI engine is removed (as occurred when the engines were repaired
following earlier recalls), and that this re-use of certain parts makes the engines susceptible to a
sudden fuel leak, which can result in fire. Plaintiffs in the Western District of Washington Short
action allege that two recalls announced in February 2019 pertaining to the Kia Soul and the Hyundai
Tucson involve the overheating of the catalytic converter, which can result in oil leaking onto hot
engine parts, and improperly sealed oil pans.
        3
          Furthermore, counsel for defendants stated at oral argument that they would agree to
stipulate to the transfer of movants’ action (Musgrave) to the Central District of California.
Centralization therefore is not necessary for the Musgrave plaintiffs to protect there interests with
respect to the settlement. See In re Gerber Probiotic Prods. Mktg. & Sales Practices Litig., 899 F.
Supp. 2d 1378, 1380 (J.P.M.L. 2012) (“[C]entralization under Section 1407 should be the last
solution after considered review of all other options.”) (internal quotation marks and citation
omitted).
    Case MDL No. 2898 Document 58 Filed 07/29/19 Page 3 of 4



                                      -3-

IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                             PANEL ON MULTIDISTRICT LITIGATION




                                             Lewis A. Kaplan
                                              Acting Chair

                            Ellen Segal Huvelle          Catherine D. Perry
                            Karen K. Caldwell            Nathaniel M. Gorton
         Case MDL No. 2898 Document 58 Filed 07/29/19 Page 4 of 4



IN RE: HYUNDAI AND KIA GDI ENGINE
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2898

                                   SCHEDULE A

                 Central District of California

     SMOLEK v. HYUNDAI MOTOR AMERICA, ET AL., C.A. No. 2:18-05255
     IN RE: KIA ENGINE LITIGATION, C.A. No. 8:17-00838
     STANCZAK, ET AL. v. KIA MOTORS AMERICA, INC., C.A. No. 8:17-01365
     COATS, ET AL. v. HYUNDAI MOTOR COMPANY, LTD., ET AL.,
            C.A. No. 8:17-02208
     BROGAN v. HYUNDAI MOTOR AMERICA, ET AL., C.A. No. 8:18-00622
     FLAHERTY, ET AL. v. HYUNDAI MOTOR COMPANY, ET AL.,
            C.A. No. 8:18-02223
     CHIECO, ET AL. v. KIA MOTORS AMERICA, INC., ET AL., C.A. No. 8:19-00854

                 Northern District of California

     MUSGRAVE, ET AL. v. HYUNDAI MOTOR AMERICA, INC., ET AL.,
         C.A. No. 4:18-07313

                 Middle District of Florida

     ADAMS, ET AL. v. KIA MOTORS AMERICA, INC., ET AL., C.A. No. 6:19-00250

                 Western District of Washington

     SHORT, ET AL. v. HYUNDAI MOTOR AMERICA, INC., ET AL.,
          C.A. No. 2:19-00318
